Citation Nr: 0922099	
Decision Date: 06/11/09    Archive Date: 06/17/09

DOCKET NO.  04-19 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for residual adhesions 
of the abdomen, to include as secondary to the service-
connected post-operative partial small bowel obstruction.

2.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD), to include as secondary to the 
service-connected post-operative partial small bowel 
obstruction.

3.  Entitlement to an increased rating for post-operative 
partial small bowel obstruction, currently rated as 
noncompensable (0 percent disabling).  



REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1953 to 
December 1957 and from January 1958 to August 1974.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  Jurisdiction was ultimately 
transferred to the RO in Jackson, Mississippi.  As support 
for his claim, the Veteran testified at a hearing before RO 
personnel in May 2003.  

In a September 2005 Board remand, the current claims before 
the Board were remanded for further development.  In that 
same decision, the Board denied the Veteran's claims of 
service connection for an upper gastrointestinal bleed, 
tinnitus, and a left knee disorder.  The Veteran has not 
appealed the Board's denial for any of these issues.  
Therefore, with respect to these particular issues, the 
Board's September 2005 decision, which subsumes the prior RO 
decision, is final.  38 U.S.C.A. § 7104(b) (West 2002); 
38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.302, 20.1100, 
20.1104 (2008).  As such, these issues are not before the 
Board at this time.  

The Board is remanding the claim for service connection for 
GERD to the RO via the Appeals Management Center (AMC) in 
Washington, DC, for further development and consideration.  
But the Board will go ahead and decide the increased rating 
claim for a partial small bowel obstruction and the service 
connection claim for residual adhesions.  


FINDINGS OF FACT

1.  There is competent and credible evidence of recurrent 
treatment for adhesions of the abdomen and residuals thereof 
both during and after the Veteran's military service.

2.  The Veteran's post-operative partial small bowel 
obstruction is manifested by periodic constipation, diarrhea, 
nausea, anemia, and general abdominal distress. 


CONCLUSIONS OF LAW

1.  The Veteran's residual adhesions of the abdomen were 
incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2008).

2.  The criteria are met for a higher 10 percent disability 
rating, but no greater, for the Veteran's post-operative 
partial small bowel obstruction disability.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 4.1-4.7, 4.20, 4.21, 4.27, 4.113, 4.114, 
Diagnostic Codes 7301, 7399-7310, 7319 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

As to the service connection for residuals of adhesions 
claim, as provided for by the Veterans Claims Assistance Act 
of 2000 (VCAA), the VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2008).  In this case, the Board is granting in full 
the benefit sought on appeal for this issue.  Accordingly, 
assuming, without deciding, that any error was committed with 
respect to either the duty to notify or the duty to assist, 
such error was harmless and will not be further discussed.  

As to the increased rating claim, review of the claims folder 
reveals limited compliance with the VCAA.  The duty to notify 
was accomplished by way of VCAA letters from the RO to the 
Veteran dated in September 2005 and April 2009.  Those 
letters effectively satisfied the notification requirements 
of the VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) by: (1) informing him about the information 
and evidence not of record that was necessary to substantiate 
his increased rating claim; (2) informing him about the 
information and evidence the VA would seek to provide; (3) 
informing him about the information and evidence he was 
expected to provide.  See also Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).   

Furthermore, the April 2009 letter from the RO further 
advised the Veteran of the elements of a disability rating 
and an effective date, which are assigned if service 
connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 
473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 
F.3d 1311 (2007).  

With regard to the timing of VCAA notice, the Board sees the 
RO did not provide the Veteran with all general VCAA notice 
prior to the February 2002 adverse determination on appeal.  
But in Pelegrini II, the U.S. Court of Appeals for Veterans 
Claims (Court) clarified that in these situations VA does not 
have to vitiate that decision and start the whole 
adjudicatory process anew, as if that decision was never 
made.  Rather, VA need only ensure the Veteran receives (or 
since has received) content-complying VCAA notice, followed 
by readjudication of his claims, such that he is still 
provided proper due process.  In other words, he must be 
given an opportunity to participate effectively in the 
processing of his claims.  The United States Court of Appeals 
for the Federal Circuit (Federal Circuit Court) recently held 
that a Statement of the Case (SOC) or Supplemental SOC (SSOC) 
can constitute a "readjudication decision" that complies 
with all applicable due process and notification requirements 
if adequate VCAA notice is provided prior to the SOC or SSOC.  
Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) 
(Mayfield IV).  In fact, as a matter of law, the provision of 
adequate VCAA notice prior to a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  See also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, VA cured the timing notice defect by issuing additional 
sufficient VCAA notice letters prior to readjudicating the 
case by way of the May 2009 SSOC.  Therefore, because VA 
cured the timing error and because the claimant did not 
challenge the sufficiency of the notice, the Board has not 
erred in finding that VA complied with its duty to notify.  
In essence, the timing defect in the notice has been 
rectified, such that there is no prejudicial error in the 
timing of VCAA notice.   

However, as to the content of notice for the increased rating 
claim, the April 2009 VCAA notice letter was only partially 
compliant with the recent Court decision in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  In Vasquez, the Court 
recently held that, at a minimum, a 38 U.S.C.A. § 5103(a) 
notice requires that the Secretary notify the claimant that, 
to substantiate an increased rating claim, 

(1) the claimant must provide, or ask 
the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or 
increase in severity of the disability 
and the effect that worsening has on 
the claimant's employment and daily 
life;

(2) if the Diagnostic Code (DC) under 
which the claimant is rated contains 
criteria necessary for entitlement to a 
higher disability rating that would not 
be satisfied by the claimant 
demonstrating a noticeable worsening or 
increase in severity of the disability 
and the effect of that worsening has on 
the claimant's employment and daily 
life (such as a specific measurement or 
test result), the Secretary must 
provide at least general notice of that 
requirement to the claimant;

(3) the claimant must be notified that, 
should an increase in disability be 
found, a disability rating will be 
determined by applying relevant DCs, 
which typically provide for a range in 
severity of a particular disability 
from 0 percent to as much as 100 
percent (depending on the disability 
involved), based on the nature of the 
symptoms of the condition for which 
disability compensation is being 
sought, their severity and duration, 
and their impact upon employment and 
daily life; and

(4) the notice must also provide 
examples of the types of medical and 
lay evidence that the claimant may 
submit (or ask the Secretary to obtain) 
that are relevant to establishing 
entitlement to increased compensation-
e.g., competent lay statements 
describing symptoms, medical and 
hospitalization records, medical 
statements, employer statements, job 
application rejections, and any other 
evidence showing an increase in the 
disability or exceptional circumstances 
relating to the disability.  

Here, the April 2009 VCAA notice letter is compliant with 
elements (1), (3), and (4) listed above in Vazquez-Flores.  
But as to element (2), the Board acknowledges no VCAA notice 
letter of record specifically addresses the specific criteria 
necessary for a higher disability rating for post-operative 
partial small bowel obstruction, under the applicable 
Diagnostic Codes.

In this regard, in Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007), the Federal Circuit Court held that any error by 
VA in providing the notice required by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1), concerning any element of a 
claim, is presumed prejudicial.  Further, VA, not the 
Veteran, has the burden of rebutting this presumption by 
showing the error was not prejudicial to the Veteran in that 
it does not affect the essential fairness of the 
adjudication.  To do this, VA must demonstrate:  (1) that any 
defect was cured by actual knowledge on the part of the 
claimant (see Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) 
("Actual knowledge is established by statements or actions by 
the claimant or the claimant's representative that 
demonstrate an awareness of what was necessary to 
substantiate his or her claim"); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  

In this vein, the presumption of prejudice due to the content 
error in VCAA notice for his increased rating claim has been 
rebutted.  Throughout the long course of this appeal, the 
Veteran and his representative have submitted personal 
statements, hearing testimony, and statements to medical 
practitioners discussing his specific symptomatology of 
diarrhea, constipation, nausea, vomiting, and abdominal 
distress.  Therefore, any content defect was cured by his 
actual knowledge of the symptoms required for a higher rating 
for his post-operative partial small bowel obstruction.  
Moreover, a reasonable person should have known the criteria 
after receiving the March 2004 SOC.  Further, the RO 
readjudicated the claim and issued a May 2009 SSOC.  
Specifically, these documents provided the Veteran with a 
summary of the pertinent evidence as to his increased rating 
claim, a citation to the pertinent laws and regulations 
governing a higher rating for his increased rating claim, and 
a summary of the reasons and bases for the RO's decision to 
deny a higher rating.  Therefore, the presumption of 
prejudice due to a content error for his increased rating 
claim has been rebutted.  

With respect to the duty to assist, the RO has secured the 
Veteran's service treatment records (STRs), relevant VA 
treatment record, private medical evidence as identified and 
authorized by the Veteran, and a recent VA examination to 
rate the current severity of his small bowel obstruction.  
Neither the Veteran nor his representative has stated that 
any additional evidence remains outstanding.  The Board is 
also satisfied as to compliance with its September 2005 
remand directives as to the increased rating claim.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  The Board is 
therefore satisfied that the RO has provided all assistance 
required by the VCAA.  38 U.S.C.A. § 5103A.   

Governing Law and Regulations with Analysis for Service 
Connection for Residual Adhesions

Service connection may be granted if it is shown the Veteran 
develops a disability resulting from an injury sustained or 
disease contracted in the line of duty, or for aggravation 
during service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1110 (wartime service), 1131 
(peacetime service), 1153; 38 C.F.R. §§ 3.303, 3.306.  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service - 
the so-called "nexus" requirement.   Shedden v. Principi, 
381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. 
Principi, 16 Vet. App. 110, 111 (2002).  

In the absence of proof of a current disability, there can be 
no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

A disorder also may also be service connected if the evidence 
of record reveals the Veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  That is, a Veteran can establish 
continuity of symptomatology in cases where the Veteran 
cannot fully establish the in-service and/or nexus elements 
of service connection discussed above.  38 C.F.R. § 3.303(b); 
Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  To 
establish continuity of symptomatology, the U. S. Court of 
Appeals for Veterans Claims (Court) held a Veteran must show  
"(1) that a condition was 'noted' during service, (2) with 
evidence of post-service continuity of the same 
symptomatology, and (3) medical or lay evidence of a nexus 
between the present disability and the post-service 
symptomatology."  Barr, 21 Vet. App. at 307.  Whether 
medical evidence or lay evidence is sufficient to relate the 
current disorder to the in-service symptomatology depends on 
the nature of the disorder in question.  Savage, 10 Vet. App. 
at 497; accord Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007).  

The Veteran contends that he has residuals of adhesions to 
the abdomen that first manifested during his military 
service.  In the alternative, he has maintains these 
adhesions occurred again post-service secondary to his 
service-connected bowel obstruction.  See September 2001 
claim; May 2004 substantive appeal.  When determining service 
connection, all theories of entitlement, direct and 
secondary, must be considered if raised by the evidence of 
record, applying all relevant laws and regulations.  Szemraj 
v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004).  

STRs reveal that the Veteran underwent a laparotomy for a 
partial small bowel obstruction with adhesions in December 
1973 during service.  Lysis of the adhesions was performed, 
removing the cause of the Veteran's abdominal distress at 
that time.  There are some indications these abdominal 
adhesions developed in service as the result of a pre-service 
appendix removal in 1951.  See private physical dated in 
March 1999 for summation of history of injury.  However, 
there is no evidence the actual adhesions themselves 
preexisted service, such that an aggravation analysis is not 
warranted.  In any event, it is clear that during service the 
Veteran had a partial small bowel obstruction with adhesions.  
But the issue in the present case is whether there are 
current adhesions or residuals thereof related to his in-
service manifestations or related to post-service instances 
of small bowel obstruction. 

Post-service, the first evidence of adhesions is noted in a 
Mississippi Baptist Medical Center laparotomy report dated in 
November 1985.  The Veteran was diagnosed with a recurrence 
of small bowel obstruction secondary to adhesions.  The 
adhesions were once again removed, and the entire small bowel 
was described as free and open after the surgery.  However, a 
private computed tomography (CT) scan dated in June 2007 
revealed another instance of partial bowel obstruction due to 
adhesions on the abdominal wall.  A June 2007 discharge 
summary from St. Dominic-Jackson Memorial Hospital also 
reflects this diagnosis.  Associated symptoms included 
constipation, diarrhea, and general abdominal distress.  
Thus, the adhesions and residuals thereof appear to be a 
recurring problem for the Veteran.  

As mentioned, the first and perhaps most fundamental 
requirement for any service-connection claim is proof the 
Veteran currently has the claimed disability.  Boyer, 210 
F.3d at 1353; Brammer, 3 Vet. App. at 225.  The requirement 
for service connection that there be a current disability is 
satisfied when the disability is shown at the time of the 
claim or during the pendency of the claim, even though the 
disability subsequently resolves.  McClain v. Nicholson, 21 
Vet. App. 319, 321 (2007).  Here, there is sufficient 
evidence during the pendency of the service connection claim 
of periodic adhesions with residuals that develop in the 
Veteran's abdomen.  Moreover, all things considered, the 
post-service complaints and symptoms reported by the Veteran 
are sufficiently consistent with the in-service complaints in 
1973 to demonstrate continuity, adequate to award service 
connection for the disability.  38 C.F.R. § 3.303(b).    

Resolving doubt in the Veteran's favor, the Board finds 
sufficient evidence of in-service adhesions to the abdomen 
with current evidence of periodic residuals of the disability 
to establish service connection.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The appeal is granted.  The precise 
nature and extent of the residual adhesions of the abdomen is 
not at issue before the Board at this time.  Only when the RO 
rates the disability will this become a pertinent 
consideration.  See Mittleider v. West, 11 Vet. App. 181, 182 
(1998).  

When the RO assigns a rating for residual adhesions, it 
should be cognizant that the Veteran is already service-
connected for small bowel obstruction, currently rated as 
noncompensable (0 percent disabling) under Diagnostic Code 
7399-7310, residuals of a stomach injury.  38 C.F.R. § 4.114.  
In this regard, VA regulations acknowledge that diseases of 
the digestive tract, particularly within the abdomen, even 
though differing in site of pathology, may produce a common 
disability picture characterized in the main by varying 
degrees of abdominal distress or pain, anemia, and nutrition.  
38 C.F.R. § 4.113.  Consequently, certain coexisting 
digestive diseases do not lend themselves to distinct and 
separate disability evaluations without violating the 
principle of pyramiding under 38 C.F.R. § 4.14.  See id.  
When assigning the rating for residual adhesions, the RO 
should consider that the evaluation of the same disability or 
the same manifestations of disability under multiple 
diagnoses (i.e., pyramiding) is to be avoided.  38 C.F.R. 
§ 4.14.  Thus, for certain diseases of the digestive system, 
including those listed from Diagnostic Codes 7301 to 7329, 
inclusive, a single evaluation is assigned under the 
diagnostic code that reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability so warrants.  38 
C.F.R. § 4.114.

Based on the evidence currently of record, the Board can see 
no evidence of distinct symptomatology that would permit a 
separate rating for his small bowel obstruction and his 
residual adhesions of the abdomen.  Both share the same 
symptoms of periodic constipation, diarrhea, nausea, 
vomiting, and general abdominal distress.  All the documented 
signs and symptoms in the medical evidence of record appear 
to be duplicative or overlapping.  A claimant may not be 
compensated twice for the same symptomatology as "such a 
result would overcompensate the claimant for the actual 
impairment of his earning capacity."  Brady v. Brown, 4 Vet. 
App. 203, 206 (1993).  The RO should consider this when it 
assigns the rating for his residual adhesions of the abdomen.  
In essence, both disorders are intertwined, producing a 
common disability picture.

Governing Laws and Regulations with Analysis for Increased 
Rating for Small Bowel Obstruction 

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2008).  If a Veteran has an unlisted 
disability, it will be rated under a disease or injury 
closely related by functions affected, symptomatology, and 
anatomical location.  38 C.F.R. § 4.20.  See also 38 C.F.R. 
§ 4.27 (providing specific means of listing diagnostic code 
for unlisted disease or injury).

If there is a question as to which evaluation to apply to the 
Veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises 
as to the degree of disability, such doubt will be resolved 
in the Veteran's favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the Veteran, as well as the entire history of his 
disability in reaching its decision.  Schafrath v. Derwinski, 
1 Vet. App. 589, 595 (1991).

The Veteran's post-operative small bowel obstruction 
disability is currently evaluated as zero percent disabling 
by analogy to Diagnostic Code 7399-7310, residuals of a 
stomach injury.  38 C.F.R. § 4.114.  The evaluation has been 
at zero percent since September 1, 1974.  When an unlisted 
condition is encountered, it will be permissible to rate 
under a closely related disease or injury in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20.  
According to the policy in the Rating Schedule, when a 
disability is not specifically listed, the Diagnostic Code 
will be "built up," meaning that the first 2 digits will be 
selected from that part of the schedule most closely 
identifying the part of the body involved, and the last 2 
digits will be "99."  38 C.F.R. § 4.27.  

The Veteran filed a claim for an increased rating in 
September 2001.  Where an increase in an existing disability 
rating based on established entitlement to compensation is at 
issue, the present level of disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
However, the Court recently held that VA's determination of 
the "present level" of a disability may result in a 
conclusion that the disability has undergone varying and 
distinct levels of severity throughout the entire time period 
the increased rating claim has been pending.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  That is to say, the 
Board must consider whether there have been times when the 
Veteran's disability has been more severe than at others.  
And if there have, the Board may "stage" the rating.  The 
relevant temporal focus for adjudicating the level of 
disability of an increased rating claim is from the time 
period one year before the claim was filed (in this case, 
September 2000) until VA makes a final decision on the claim.  
See Hart, supra.  See also 38 U.S.C.A. § 5110(b)(2) (West 
2002); 38 C.F.R. § 3.400(o)(2) (2008).  While older evidence 
is not necessarily irrelevant, it is generally not needed to 
determine the effective date of an increased rating.  
See Francisco, supra.

Diagnostic Code 7310 specifically applies to residuals of a 
stomach injury.  However, that diagnostic code does not 
contain rating criteria, but rather provides that the 
disability is rated as peritoneal adhesions (Diagnostic Code 
7301).  38 C.F.R. § 4.114.

Under Diagnostic Code 7301 for peritoneal adhesions, a 0 
percent rating is warranted for mild symptoms.  A 10 percent 
rating is warranted for moderate symptoms, including pulling 
pain on attempting to work or aggravated by movements of the 
body, or occasional episodes of colic pain, nausea, 
constipation (perhaps alternating with diarrhea) or abdominal 
distension.  A 30 percent rating is warranted for moderately 
severe symptoms, including partial obstruction manifested by 
delayed motility of barium meal and less frequent and less 
prolonged episodes of pain.  Lastly, a 50 percent rating is 
warranted for severe symptoms, including definite partial 
obstruction shown by x-ray, with frequent and prolonged 
episodes of severe colic distension, nausea or vomiting, 
following severe peritonitis, ruptured appendix, perforated 
ulcer, or operation with drainage.  38 C.F.R. § 4.114.   

Furthermore, the small bowel obstruction symptoms present 
could also be potentially rated by analogy to Diagnostic Code 
7319, irritable colon syndrome.  38 C.F.R. § 4.114.  Under 
Diagnostic Code 7319, a 0 percent rating is warranted for 
mild irritable colon syndrome manifested by disturbances of 
bowel function with occasional episodes of abdominal 
distress.  A 10 percent rating is warranted for moderate 
irritable colon syndrome manifested by frequent episodes of 
bowel disturbance with abdominal distress.  A 30 percent 
rating requires severe irritable colon syndrome manifested by 
diarrhea, or alternating diarrhea and constipation, with more 
or less constant abdominal distress.  38 C.F.R. § 4.114.  

Finally, the small bowel obstruction symptoms present could 
also be potentially rated by analogy to Diagnostic Code 7328, 
resection of the small intestine.  38 C.F.R. § 4.114.  Under 
Diagnostic Code 7328, a 20 percent evaluation is warranted 
when the disability is symptomatic with diarrhea, anemia, and 
inability to gain weight.  A 40 percent evaluation is 
warranted when there is a definite interference with 
absorption and nutrition, manifested by impairment of health 
objectively supported by examination findings including 
material weight loss.  A 60 percent evaluation is warranted 
when there is a marked interference with absorption and 
nutrition, manifested by impairment of health objectively 
supported by examination findings of material weight loss.  
Where residual adhesions constitute the predominant 
disability, rate this disability under Diagnostic Code 7301.  
38 C.F.R. § 4.114.

There are no other appropriate diagnostic codes to rate his 
small bowel obstruction.  See Butts v. Brown, 5 Vet. App. 532 
(1993) (choice of diagnostic code should be upheld if 
supported by explanation and evidence).  The predominant 
disability picture for the Veteran's small bowel obstruction 
is best evaluated under either Diagnostic Code 7301 or 7319 
or 7328.  Although the Veteran has been diagnosed post-
service with a variety of other stomach conditions, none of 
these have been service-connected.  

As discussed above, VA regulations acknowledge that diseases 
of the digestive tract, even though differing in site of 
pathology, may produce a common disability picture 
characterized in the main by varying degrees of abdominal 
distress or pain, anemia, and nutrition.  38 C.F.R. § 4.113.  
Therefore, certain coexisting digestive diseases do not lend 
themselves to distinct and separate disability evaluations 
without violating the principle of pyramiding under 38 C.F.R. 
§  4.14.  Thus, for certain diseases of the digestive system, 
including those listed from Diagnostic Codes 7301 to 7329, 
inclusive, a single evaluation is assigned under the 
diagnostic code that reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability so warrants.  38 
C.F.R. § 4.114.  Therefore, in short, only a single 
evaluation can be assigned for his small bowel obstruction, 
although several diagnostic codes can at least be considered.  

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  Competent medical evidence may also mean 
statements conveying sound medical principles found in 
medical treatises.  It also includes statements contained in 
authoritative writings, such as medical and scientific 
articles and research reports or analyses.  38 C.F.R. 
§ 3.159(a)(1).  Competent lay evidence means any evidence not 
requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).  In 
essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness.  
Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

Upon review of the evidence, a higher 10 percent disability 
rating for small bowel obstruction is warranted under either 
Diagnostic Code 7301 or 7319.  38 C.F.R. § 4.7.  A November 
2001 VA examiner noted constipation once a month with no 
nausea or vomiting.  There was also mild tenderness to the 
epigastric area.  Dr. N.G., MD., in a May 2003 private 
report, documented "recurrent" obstruction of the bowels, 
with nausea and vomiting.  At the May 2003 personal hearing, 
the Veteran described constipation and vomiting during the 
prior week.  In his May 2004 substantive appeal, the Veteran 
complained of diarrhea and constipation, even with 
medication.  A private sigmoidoscopy performed at St. Dominic 
in September 2004 revealed a blocked colon.  The Veteran was 
given an enema.  In an April 2006 statement the Veteran says 
he massaged his stomach frequently and takes antacids.  In 
July 2006, the Veteran was treated at St. Dominic's Hospital 
for vomiting and "occasional" bouts of abdominal pain.  He 
was diagnosed with nausea and vomiting secondary to small 
bowel obstruction.  A private CT scan performed in June 2007 
revealed partial bowel obstruction.  A June 2007 private 
record from St. Dominic assessed constipation, with nausea 
and vomiting at that time.  Finally, at the February 2009 VA 
examination, the Veteran reported constipation, but with no 
nausea or vomiting since 2007.  There was no evidence of 
bowel obstruction at that time.  But given the documented 
history of periodic constipation, diarrhea, nausea, and 
general abdominal distress, the Veteran clearly has moderate 
periodic symptoms which could be rated under Diagnostic Codes 
7301 or 7319.  Therefore, the Board finds that the overall 
disability picture more closely approximates the criteria for 
a 10 percent rating.  

However, the evidence of record does not warrant an even 
higher disability rating greater than 10 percent under either 
Diagnostic Code 7301 or 7319 or 7328.  38 C.F.R. § 4.7.  That 
is, the evidence does not demonstrate moderately severe 
symptoms, including partial obstruction manifested by delayed 
motility of barium meal and less frequent and less prolonged 
episodes of pain (7301); or severe irritable colon syndrome 
manifested by diarrhea, or alternating diarrhea and 
constipation, with more or less constant abdominal distress 
(7319); or the symptoms of diarrhea, anemia, and inability to 
gain weight (7328).  Although he does have documented 
periodic diarrhea and anemia, there is no evidence of 
inability to gain weight.  In fact, the February 2009 VA 
examiner recorded that the Veteran had a good appetite and 
gained 10 pounds over the last three months.  Therefore, a 
rating higher than 10 percent is not warranted.  

In summary, the Board finds that the evidence supports a 
higher 10 percent disability rating, but no greater, for 
post-operative partial small bowel obstruction 
under either Diagnostic Code 7301 or 7319.  38 C.F.R. § 4.3.  
This level of disability has remained constant throughout the 
entire appeal period.  See Hart v. Mansfield, 21 Vet. App. 
505 (2007).  

Extra-Schedular Consideration

Finally, there is no evidence of exceptional or unusual 
circumstances to warrant referring the case for extra-
schedular consideration.  38 C.F.R. § 3.321(b)(1).  Since the 
rating criteria reasonably describe the claimant's disability 
level and symptomatology, the Veteran's disability picture is 
contemplated by the Rating Schedule, such that the assigned 
schedular evaluation is, therefore, adequate, and no referral 
is required.  Thun v. Peake, 22 Vet. App. 111, 115-116 
(2008); VAOPGCPREC 6-96.  In addition, the Board finds no 
evidence that the Veteran's disability markedly interferes 
with his ability to work, meaning above and beyond that 
contemplated by his separate schedular ratings.  See, too, 
38 C.F.R. § 4.1 indicating that, generally, the degrees of 
disability specified [in the rating schedule] are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  In fact, the February 
2009 VA examiner noted that the Veteran retired in 1997 from 
the civil service, was able to engage in daily activities 
without restriction, and had no interference with his usual 
employment.  Furthermore, although he has been hospitalized 
on several occasions, there is no evidence of any other 
exceptional or unusual circumstances, such as frequent 
hospitalizations, to suggest he is not adequately compensated 
for his disability by the regular Rating Schedule.  
VAOPGCPREC 6-96.  


ORDER

Service connection for residual adhesions of the abdomen is 
granted.  

A higher 10 percent disability rating is granted for post-
operative partial small bowel obstruction, subject to the 
laws and regulations governing the payment of VA 
compensation. 


REMAND

However, before addressing the merits of the service 
connection for GERD claim, the Board finds that additional 
development of the evidence is required.

A remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  Failure of the Board 
to ensure compliance with remand instructions constitutes 
error and warrants the vacating of a subsequent Board 
decision.  Id.  The Court also recently clarified that only 
substantial compliance, and not strict compliance, with the 
terms of an opinion request are required.  D'Aries v. Peake, 
22 Vet. App. 97 (2008).  Although, regrettably, it will 
result in additional delay in adjudicating this appeal, a 
remand is required to ensure compliance with the Board's 
previous September 2005 remand directives as to the VA 
examination and opinion.  

Specifically, the Board requested in instruction #2 of the 
September 2005 Remand for the RO to do the following: 

Schedule the Veteran for a VA medical 
examination in order to evaluate the 
current nature and severity of his 
service-connected post-operative 
partial small bowel obstruction ... In 
addition, the examiner is directed to 
render an opinion as to whether it is 
at least as likely as not (50 percent 
probability or more) that 1) the 
Veteran's gastroesophageal reflux 
disease is related to his military 
service or, 2) was (a) caused by his 
service-connected post-operative 
partial small bowel obstruction and, if 
not directly caused, (b) aggravated by 
the service-connected post-operative 
partial small bowel obstruction. 

Although the Veteran was correctly afforded a February 2009 
VA examination to determine the nature and severity of his 
service-connected post-operative partial small bowel 
obstruction, the VA examiner failed to adequately answer the 
questions as posed to him regarding the service connection 
for GERD claim.  The examiner responded to the above 
questions by stating:

I find no evidence that his 
postoperative partial small bowel 
obstructions relates to the 
gastroesophageal reflux disease.  The 
patient first noted symptoms of 
gastroesophageal reflux in the early 
1980s.  This occurred a number of years 
after the patient was on active duty 
and, therefore, it is less likely as 
not, that the gastroesophageal reflux 
disease relates to his service-
connected disability.  

This opinion does not directly answer the questions as posed 
to the examiner.  The examiner also failed to discuss 
secondary service connection by way of aggravation.  It 
appears the examiner is intimating that there is insufficient 
evidence of both direct and secondary service connection for 
GERD, but it is not entirely clear.  In essence, a remand is 
required for a clarification addendum from this examiner to 
directly answer the questions as posed.  

In short, although it will result in additional delay in 
adjudicating the appeal, a remand is required to ensure 
compliance with the Board's previous September 2005 remand 
for the GERD claim at issue.  

Accordingly, the case is REMANDED for the following action:

1.	Request that the February 2009 VA 
examiner provide an addendum to his 
previous opinion as to service 
connection for GERD.  His previous 
opinion, although probative, did not 
directly answer the questions as posed 
to the examiner.  That is, the examiner 
must specifically answer the following 
questions as posed: 

(A)	Is it at least as likely as not 
(meaning 50 percent or more 
probable) that the Veteran's 
GERD was directly incurred 
during his military service?

(B)	In the alternative, is it at 
least as likely as not (50 
percent or more probable) 
that his current GERD is 
proximately due to his 
service-connected post-
operative partial small bowel 
obstruction?

(C)	In the alternative, is it at 
least as likely as not (50 
percent or more probable) 
that his current GERD is 
permanently aggravated by his 
service-connected post-
operative partial small bowel 
obstruction?

In making this determination, please 
be advised of the distinction between 
a disorder which first manifests 
during service (direct service 
connection) vs. a disorder that first 
manifests after service as the result 
of or due to aggravation by an 
already service-connected disorder 
(secondary service connection).  
Another VA examination is not 
necessary in order to provide these 
opinions, unless the February 2009 VA 
examiner is no longer available.

The term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it 
is to find against it.  The examiner 
should discuss the rationale of the 
opinion, whether favorable or 
unfavorable, based on the findings on 
examination and information obtained 
from review of the record.  If the 
examiner is unable to provide the 
requested opinion, please expressly 
indicate this and discuss why this is 
not possible or feasible.


2.	Then readjudicate his service 
connection for GERD claim in light of 
this additional development.  If the 
claim is not granted to his 
satisfaction, send him and his 
representative another SSOC and give 
them an opportunity to respond to it 
before returning the file to the Board 
for further appellate consideration.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).




______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


